Citation Nr: 1014667	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), including as due to exposure to mustard gas.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2009, the Board remanded the claim 
to the RO for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he attended five weeks of chemical 
training school at Edgewood Arsenal during service.  He 
submitted service records which confirm his participation.  
He claims that he handled all types of chemicals, including 
mustard gas.  He also asserts that he was a chemical warfare 
instructor at Camp Crowder, Missouri from 1942 to 1944 and 
that he was in contact with dangerous chemicals while 
teaching.  He further alleged that his current diagnosis of 
COPD is etiologically related to that claimed inservice 
exposure.

Service medical records are ordinarily stored at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
this case, however, the RO was informed that the Veteran's 
service treatment records were apparently destroyed in the 
1973 fire at the NPRC, along with his service personnel 
records.  Thus, these records are unavailable.  However, an 
available WGO AGO Form 100 of record indicates that the 
Veteran's military education included: "CWS, Edgewood 
Arsenal, MD: Gas:5 wks[;] school was for NCOs only; studied 
use of gas".   His Military Occupational Assignments 
included basic infantry (2 months); warehouse foreman (14 
months); labor foreman (10 months); and rifleman (12 months).  
There is no specific indication that the Veteran was a 
chemical warfare instructor at Camp Crowder.  These records 
also indicate that prior to service, the Veteran spent three 
months in which he operated machinery used to impregnate Army 
clothing with unspecified chemicals.

VA regulations include a provision for presumptive service 
connection for certain disabilities based on evidence of full 
body exposure to mustard gas in service.  The regulation 
reads as follows:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

	(1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

	(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

	(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See §3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
Section 3.303).  38 C.F.R. § 3.316 (2009).

VA has procedures in place to develop claims of exposure to 
mustard gas.  The development procedures were revised, and 
are now outlined at M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F (revised December 13, 2005) (previously at M21-1, 
Part III, Chapter 5).  The Board notes that only claims 
related to mustard gas or Lewisite exposure filed after 
January 19, 2005, must be handled by the Muskogee, Oklahoma 
RO.

As such, the RO transferred the Veteran's case to the 
Muskogee RO in June 2008.  An Optional Form 41 dated later in 
June 2008 indicated that "[t]here is nothing in this file to 
indicate Mustard Gas was ever claimed so the file is being 
returned to your office.  Claiming chemical exposure is not a 
basis to assume this is a Mustard Gas claim."  In the 
Veteran's August 2008 VA Form 9, he specifically stated that 
he trained with "Mustard Gas and other anti-personnel 
chemicals".  Thus, in accordance with an August 2009 Board 
remand, the claim was referred to the Muskogee RO for 
appropriate development.

The Board acknowledges a December 2009 email response from 
the Compensation and Pension (C&P) Service's mustard gas mail 
box indicating that the Veteran was not a 'test participant' 
in Mustard Gas, Project 112/SHAD or Chem-Bio programs, 
according to DoD's database.  However, the attached November 
2009 exposure request only noted Camp Crowder, Missouri as 
the location of exposure.  Thus, it appears that no specific 
request was made regarding possible mustard gas exposure at 
Edgewood Arsenal in Maryland (as indicated by the Veteran and 
confirmed by service records).  Thus, the development in this 
case is incomplete.  

In this regard, the Board notes that information available on 
VA's website indicates that nearly 60, 000 servicemembers in 
the 1940s participated in Department of Defense (DoD) 
chemical testing programs involving exposure to mustard 
agents and the U.S. military chemical weapons program 
recruited "volunteer soldier" subjects for experiments 
using sulfur mustard, nitrogen mustard, and Lewisite.  The 
purpose of the tests was to evaluate clothing, ointments and 
equipment to protect American troops from mustard agent 
attacks.  Nearly 60,000 military personnel were involved in a 
wide-range of exposures, most of them participating in mild 
exposure; however, approximately 4,000 soldiers were 
subjected to severe, full body exposures carried out in gas 
chamber trials or as part of field exercises over 
contaminated ground areas.  See 
www.publichealth.va.gov/exposures/mustardgas.asp.  In light 
of the foregoing, further action is necessary in this case in 
accordance with the previous Board Remand directives to 
determine the likelihood that the Veteran was such a 
participant,.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).

Additionally, the Board notes that in a January 2010 VA 
examination, the Veteran indicated that his COPD had its 
onset in 1945 and that all post-service treatment occurred at 
the Kansas City VA Medical Center.  The claims file shows 
treatment records from the Kansas City VAMC from 2005 to 
2010; however, there is no evidence of requests for earlier 
treatment records.  As the issue is being remanded for 
additional development, the RO/AMC should attempt to locate 
any outstanding treatment records from 1946 to 2005.  
Additionally, the RO/AMC should request any recent 
outstanding treatment records, since January 2010. 

Finally, the Board notes that the January 2010 VA examiner 
stated that she could not resolve the question of whether the 
Veteran's COPD was related to his military service to include 
exposure to mustard gas and other chemicals noting that the 
Veteran claimed that he was exposed to such chemicals that 
would have increased his risk of lung disease; he was also 
noted to be a smoker of over 45 pack years which would have 
contributed to his COPD and there is a direct link between 
smoking and COPD.  The Veteran reported that his exposure was 
as a chemical warfare instructor.  The Board notes that the 
rationale for the examiner's statement that she could only 
speculate as to etiology is not entirely clear.  She does not 
acknowledge the 5 week gas training at Edgewood Arsenal in 
Maryland; and the opinion is also not clear as to whether it 
is her opinion that exposure to the claimed chemicals would 
have increased his risk of lung disease, rather than the 
Veteran's statement.  Essentially, it is unclear as to 
whether the inability to provide a definitive opinion was due 
to a need for further information or because the limits of 
medical knowledge had been exhausted regarding the etiology 
of the Veteran's COPD.  See Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. Mar. 25, 2010).  Further, the examiner did 
not indicate and it is not apparent from the opinion as to 
whether this is an instance where a definitive opinion cannot 
be provided because required information is missing or can no 
longer be obtained or current medical knowledge yields 
multiple possible etiologies with none more likely than not 
the cause of the claimed disability.  Id.  Thus, a 
supplemental opinion is required in this regard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should undertake 
development as set forth above and as 
outlined in M21- 1MR, Part IV, Subpart ii, 
Chapter 1, Section F (revised September 
29, 2006) to attempt to verify the 
Veteran's claimed exposure to mustard gas.  
Specifically, the RO/AMC should make a 
request regarding possible exposure at the 
5 week program the Veteran participated in 
at CWS, Edgewood Arsenal in Maryland 
studying the use of gas.  All such 
requests must be documented within the 
claims file. 

2.  The RO/AMC should attempt to obtain 
any outstanding relevant treatment records 
from the Kansas City VAMC from 1946 to 
present.  All requests should be indicated 
in the claims file.

3.  Thereafter, the claims file should be 
resubmitted to the January 2010 VA 
examiner for review (or any appropriate VA 
examiner).  The examiner should review the 
claims file including the relevant 
documents in the Veteran's records and 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
COPD is etiologically related to his 
military service to include any verified 
exposure to mustard gas or other chemicals 
or to other chemical exposure.  The 
examiner should note that the record does 
reflect that the Veteran participated in a 
5 week program at CWS, Edgewood Arsenal in 
Maryland studying the use of gas during 
service.   

If the examiner again indicates that she 
cannot provide the requested opinion 
without resort to speculation, she should 
indicate whether the inability to provide 
a definitive opinion was due to (a) a need 
for further information or because the 
limits of medical knowledge have been 
exhausted regarding the etiology of the 
Veteran's COPD; or (b) whether this is an 
instance where a definitive opinion cannot 
be provided because required information 
is missing or can no longer be obtained or 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed 
disability.  

Complete rationale for all opinions 
expressed should be set forth in a written 
report.

4.  After all of the above has been 
completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



